                                                                                        Filed: 11/22/2019 12:01 PM
                                                                                                              Clerk
                                                                                           Newton County, Indiana




STATE OF INDIANA )                     IN THE NEWTON COUNTY SUPERIOR COURT
                 ) SS.
COUNTY OF NEWTON )                    SITTING AT KENTLAND, INDIANA


DANIEL NELSON and DIANA NELSON, )
Individually and as Husband and Wife )
                                     )
       Plaintiffs                    )
                                     )
       v.                            )              CAUSE NO. 56D01-1911-CT-001189
                                     )
DIVERSIFIED LOGISTICS SERVICES, )
INC., LIBERTY TIRE SERVICE OF        )
OHIO, LLC, and JORGE DIAZ,           )
                                     )
        Defendants.                  )
                                     )

                                        COMPLAINT

                                             COUNT 1

       Come now the plaintiffs, Daniel Nelson and Diana Nelson, individually and as husband

and wife, by their attorneys, Schafer & Schafer LLP Attorneys at Law, and for Count I of their

Complaint against the defendants, Diversified Logistics Services, Inc., Liberty Tire Service of

Ohio, LLC and Jorge Diaz allege and state:

       1.      That plaintiffs, Daniel Nelson and Diana Nelson at all times relevant herein were

citizens of the State of Indiana; County of Newton, Town of Lake Village.

       2.      That at all times relevant herein defendant, Jorge Diaz, was operating a tractor

trailer semi truck in which the tractor was owned and maintained by defendant, Diversified

Logistics Services, Inc., and the trailer was owned and maintained by defendant, Liberty Tire

Service of Ohio, LLC, and defendants, Jorge Diaz and Diversified Logistics Services, Inc., were

permissive users of said trailer.

       3.      That at all times relevant herein defendant, Jorge Diaz, was working within the

                                                1
scope and course of his employment with defendant, Diversified Logistics Services, Inc.

       4.      That on and prior to May 16, 2019 State Road 41 was a public roadway running

in a generally north and south direction in the Town of Morroco, County of Newton, State of

Indiana.

       5.      That on or about May 16, 2019 plaintiff, Daniel Nelson, was lawfully driving his

tractor northbound on State Road 41 in Morroco, Indiana. That at the same time defendant,

Jorge Diaz, who was also driving north on State Road 41, carelessly and negligently attempted to

pass Daniel Nelson and struck the rear end of Daniel Nelson’s tractor, causing the tractor to roll

over and eject Mr. Nelson from said tractor.

       6.      That defendant, Jorge Diaz, carelessly, negligently, willfully and wantonly, failed

to control his vehicle thereby causing the aforesaid collision, and further, was guilty of one or

more of the following wrongful acts or omissions:

       a.      Carelessly, negligently, willfully and wantonly failed to maintain a proper
               and sufficient lookout.

       b.      Carelessly, negligently, willfully and wantonly was driving too fast for the
               conditions.

       c.      Carelessly, negligently, willfully and wantonly failed to keep his motor
               vehicle under proper control.

       d.      Carelessly, negligently, willfully and wantonly operated his tractor trailer
               semi truck so as to cause a collision with plaintiff’s tractor.

       e.      Carelessly, negligently, willfully and wantonly attempted to pass plaintiff
               tractor when it was unsafe to do so.

       f.      Carelessly, negligently, willfully and wantonly failed to inspect the truck
               prior to its use.

       g.      Carelessly, negligently, willfully and wantonly failed to follow the Federal
               Motor Carrier Safety Regulations.

       h.      Carelessly, negligently, willfully and wantonly failed to use the care an

                                                2
               ordinarily careful person would have used under the same or similar
               circumstances.

       7.      That defendants, Diversified Logistics Services, Inc. and Liberty Tire Service of

Ohio, LLC, carelessly, negligently, willfully and wantonly failed to properly maintain their

tractor trailer semi truck thereby causing the aforesaid collision, and further, was guilty of one or

more of the following wrongful acts or omissions:

       a.      Carelessly, negligently, willfully and wantonly failed to keep their truck and
               trailer it proper working condition.

       b.      Carelessly, negligently, willfully and wantonly failed to follow the Federal Motor
               Carrier Safety Regulations.

       c.      Carelessly, negligently, willfully and wantonly failed to use the care an
               ordinarily careful tractor trailer semi truck company would have used
               under the same or similar circumstances.

       d.      Carelessly, negligently, willfully and wantonly failed to use the care an
               ordinarily careful trailer company would have used under the same or
               similar circumstances.

       8.      That as a direct and proximate result of one or more of the aforesaid wrongful acts

or omissions of the defendants, plaintiffs’ tractor was substantially damaged and plaintiffs

further lost the use of the same.

       9.      That as a further direct and proximate result of one or more of the aforesaid

wrongful acts or omissions of the defendants plaintiff, Daniel Nelson, sustained severe and

permanent injuries, disfigurement, deformity, physical pain, mental suffering, is unable to

function as a whole person, and has a diminished quality of life.

       10.      That as a further direct and proximate result of one or more of the aforesaid

wrongful acts or omissions of the defendants, plaintiff, Daniel Nelson, suffered multiple injuries

including but not limited to a traumatic brain injury, multiple rib fractures, an open book pelvis

fracture with diastasis/separation of the sacroiliac joints and pubic symphysis, commuted fracture

                                                 3
of the posterior aspects of the bilateral iliac bones, acute kidney failure, degloving of the sacral

region, hemorrhagic anemia resulting in multiple transfusions, a fracture of the lumbar spine at

L5, facial lacerations, and acute respiratory failure, all of which require medical care and

treatment, and further, has become liable for past and future medical expenses, has past and

future lost wages and earning capacity, has and will be kept from attending to his ordinary affairs

and duties and has and will lose great gains which he otherwise would have made and acquired

and has sustained permanent injuries that has irreversibly altered his life.

       WHEREFORE, plaintiffs, Daniel Nelson and Diana Nelson, individually and as husband

and wife, demand judgment against the defendants, Diversified Logistics Services, Inc. and

Liberty Tire Service of Ohio, LLC, and Jorge Diaz for such sums as are reasonable in the

premises, for compensatory and punitive damages, for costs of this action and for all other just

and proper relief in the premises.

                                             COUNT II

       Come now the plaintiffs, Daniel Nelson and Diana Nelson, individually and as husband

and wife, by their attorneys, Schafer & Schafer Attorneys at Law, and for Count II of their

Complaint against the defendants, Diversified Logistics Services, Inc. and Liberty Tire Service

of Ohio, LLC, and Jorge Diaz allege and state:

       1-10. The plaintiffs re-allege and incorporate each and every allegation contained in

Rhetorical Paragraph One (1) through and including Rhetorical Paragraph Ten (10) of Count I as

Rhetorical Paragraph One (1) through and including Rhetorical Paragraph Ten (10) of Count II

as though the same were fully and completely set forth herein.

       11.     That on and prior to May 16, 2019, the plaintiffs were the lawfully wedded

spouses of each other and were living together as husband and wife, and by virtue of that


                                                  4
marriage, plaintiffs became and were entitled to the companionship, society, services, affection

and consortium of each other.

       12.     That as a direct and proximate result of the injuries sustained by the plaintiffs,

each plaintiff has been deprived of the companionship, society, services, affection, consortium of

the other and further, have been obligated to incur indebtedness for medical expenses incurred on

their behalf which were necessitated by the defendants’ negligent acts and omissions; and

further, will continue to incur indebtedness for future medical care and treatment and loss of their

spouse's services in attempting to alleviate or remedy their condition.

       WHEREFORE, plaintiffs, Daniel Nelson and Diana Nelson, individually and as husband

and wife, demand judgment against the defendants, Diversified Logistics Services, Inc. and

Liberty Tire Service of Ohio, LLC, and Jorge Diaz for such sums as are reasonable in the

premises, for compensatory and punitive damages, for costs of this action and for all other just

and proper relief in the premises.

                                              Respectfully submitted,

                                              SCHAFER & SCHAFER, LLP
                                              ATTORNEYS AT LAW


                                      BY:     /s/Todd S. Schafer
                                              TODD S. SCHAFER
                                              Atty #29474-64
                                              Attorney for Plaintiffs




                                                 5
                                      JURY DEMAND

        Come now the plaintiffs, by counsel, and demand a trial by jury on issues triable by a

jury.

                                           Respectfully submitted,

                                           SCHAFER & SCHAFER, LLP
                                           ATTORNEYS AT LAW




                                           BY:    /s/Todd S. Schafer
                                                  TODD S. SCHAFER




                                              6
